 In the Matter of MONUMENTAL LIFE INSURANCE COMPANYandUNITED OFFICE AND PROFESSIONAL WORKERS OF AMERICA, C. I. O.Case No. 8-I?-1825SUPPLEMENTAL DECISIONANDORDERJuly 2, 1946Pursuant to a Decision and Direction of Election issued by theBoard on July 9, 1945 (62 N. L. R. B. 1200), an election by secretballotwas conducted under the direction and supervision of theRegional Director for the Eighth Region (Cleveland, Ohio), amongthe employees in the unit found appropriate in said Decision.'Uponthe conclusion of the election, a Tally of Ballots was furnished theparties in accordance with the Rules and Regulations of the Board.The Tally indicates that of 149 eligible voters, 133 cast valid votes,of which 55 were for United Office and Professional Workers, C. I. 0.,herein called the Union, and 78 against the Union. In addition 1ballot was challenged.On August 9, 1945, the Union filed Objections to the Electionalleging "interference and other unfair labor practices by companyofficials prior to the election."On September 13, 1945, following aninvestigation, the Regional Director issued a Report on Objectionswhich was duly served on the parties the same date.In his Report on Objections the Regional Director stated that therewas then pending before the Board a complaint case in which theUnion had filed charges alleging violation of Section 8 (1), (3), and(4) of the Act; 2 that, in the course of the instant representation pro-ceeding, the Union had filed the usual waiver with respect to thecharges in the complaint case; 3 and that the Union based its objectionsi The unit is comprised of the Ohio insurance agents of Monumental Life InsuranceCompany, herein called the Company.On August 2, 1945,there was manual voting in theCompany's Cleveland offices.Agents in various other Ohio cities votedby mail, theballotshaving been sent to them on approximately July 20, 1945,and the deadline for returnhaving been August 6, 1945'Case No 8-C-1783, hereinafterreferred to as the complaint case"The Union filed both its charges in the complaint case and its petition in theinstantproceedingon April 19, 1945On this samedate it filed a waiverof its rightto protestany election in the instantcase on anygroundset forth in thecomplaint case.69 N L R. B, No. 27.247 248DECISIONSOF NATIONALLABOR RELATIONS BOARDto the election on certain statements of officials of the Company madesubsequentto the waiver and shortly before the election.He thenmade the following findings with respect to the statements : 4 thatluncheon meetings were held on July 24 and 26, 1945,at Columbus andCleveland,Ohio ; that these meetings were arranged so that all agentsin these areas could attend and that cocktails and lunch were paidfor by the Company;that at these meetings L. P. Rock, the presidentof the Company, made certain statements in which he stressed thebenefits agents had received from the Company in the past withoutthe Union;that Rock then questioned whether the"Union might beas good to the men and referred to Merrill's (president of the Union)putting the picket line around theWhiteHouse before Russia's entryinto the war with Germany and after Russia's entry, advocating theUnited States'entry into the war," which remark, the Regional Direc-tor concluded,was "apparently an inference or a direct statementthat Merrill was a Communist";that"Rock said" that the Union wasnot interested in Walther's case"5and "that the Union has droppedWalther's case was clearly not true and Rock must have known it..." ;and that "Rock referred to Jack & Heintz,Inc. and incorrectly saidthere was a C. I. O.union at the plant," that"Rock then stated thatthere was a big lay-off at Jack & Heintz,Inc., and a Union had notdone those employees any good,"and "in contrast he referred to thefact that Monumental wished to expand and add more agents." TheRegional Director also found that at a similar luncheon held in Akronon July 26, 1945,William Keidel,agency manager,addressed agentsin that area and stated that the Union's main interest was in the agents'dues.In addition,the Regional Director found that, at a meetingheld in the Cleveland office of Joseph A. Niehaus, agency manager,on July 31, 1945, Niehaus told a group of agents that the Companyhad been in business 87 years and then remarked:"The Union is inbusiness 13 years and trying to tell the Company how to run the busi-ness."'The Regional Director recommended that the election be setaside on the grounds that, despite the waiver, the statements of theofficials of the Company should be viewed against the background ofunfair labor practices shown in the record in the complaint case tohave occurred prior to the waiver, and that, when considered in this4 The hearing in the complaint case had been concluded at the time the Regional Directormade his report.He states in his report that he made use of the record in the complaintcase in setting forth the statements of the Company's officials.'The Company'salleged discriminatory discharge of JuliusWalther in violation ofSection 8(3) of the Act was in issue in the complaint case.6The Regional Director further found that an editorial signed by Rock which appearedin the July issue of "The Old Black Hen," a company publication,was "an effort to leadthe men to believe that it was not necessary for the men to belong to a union to get anybenefits in working conditions."In view of our disposition of the Union's objections con-cerning other statements of Rock and also those of other company officials, we find itunnecessary to pass upon the Union's objection based on this editorial. MONUMENTAL LIFE INSURANCE COMPANY249setting, the statements had "clearly influenced the election in violationof the Act."'Thereafter, the Company duly filed Exceptions to the Report onObjections in which it stated that the use by the Regional Director oftestimony in the complaint case record "would seem . . . proper."However, it contended that the Regional Director in his report hadused "all of the testimony [in the complaint case] which might beconsidered as favorable to the Union's objections to the election" buthad omitted "qualifying testimony, which places these statementsin their proper setting."It also denied that Rock ever said that"the Union had dropped Walther's case."After the Company filed its exceptions, we issued our decision inthe complaint case." Ina unanimousdecision we found that theCompany had violated Section 8 (3) and (4) of the Act and alsothat the statements of Rock, Keidel, and Niehaus made on July 24,26, and 31 and on which the Union's objections are based were co-ercive and violative of the Act when considered in connection withother unfair labor practices which had occurred prior to the waiver.0Consequently, we agree with the Regional Director's findings 10 andwith his recommendation that the election should be set aside.With respect to the waiver, we note that the Regional Directormentioned it in his report and recommended that, despite it, theprior unfair labor practices should be viewed only as backgroundfor appraising the possible effect of the Company's utterances beforethe election.The Company in its exceptions did not mention thewaiver, nor in any manner indicate that it excepted tothisrecom-mendation. In the absence of exceptions to our agents' recommenda-7 As already indicated above, at the hearing in the complaint case evidenceconcerningthese statementswas introduced.11Matter of MonumentalLifeInsurance Company,67 N L. R. B. 244, issued April11, 1946Our decisionin the complaintcase reads,in part,as follows.All of theremarks andactivitiesof the officialsof therespondent,as found above,reveal a patternand courseof actiondesignedto frustratethe organizational desiresof its employees.Consideredin such a light,it is clear that the remarks of Rockand Keidelat theluncheon meetingswent beyondthe permissible limits of free ex-pressionWalther's dischargeconstituteda cogent warning against disregarding thewishesof the respondentand supportingthe UnionIn this context,the respondent'sremarksto the compulsoryaudienceof its agents were intended to be,and necessarilywerein fact, coercive and therefore unprivilegedIt is clear..that thecomplexof thesehappenings,manyperseviolative of the Act, interfered with,restrained,and coerced the respondent'semployeesin the exerciseof the rightsguaranteed inSection 7 of the Acti0However,we areof the opinion that our decision in the complaintcase gives a moreconsideredand precisereflectionof Rock's statements concerningtheWaltherdischargethan that given by the Regional Director in his report.In the complaint case we saidwith regardto thesestatements.[Rock] adverted to the visit of Berney [Leon Berney, vicepresidentof the Union]to his office and stated that Berney had expressed interest only in obtaining a contractand nonein the Walther case 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions our general practice has been to adopt them without furtherado."But assuming that the Company has properly raised the issue ofthe waiver, we are nevertheless persuaded that the election should beset aside.Our conclusion is premised upon the majority opinion intheMaycase,12 which is the most recent expression of the Board on thisquestion.In that case the Board was also concerned with the effect ofa waiver on preelection conduct.There, the two unions involvedobjected to the conduct of elections, basing their objections, amongother grounds, on statements made by officials of that company shortlybefore the elections.One of these unions had filed the usual waiverswith respect to two prior unfair labor practice cases.Although thestatements were made after the filing of the waivers, the Companytook the position that because of these waivers the Board should ignorethe records in the complaint cases in judging the effect of these state-ments. In reaching its conclusion that the elections should be set asidethe majority of the Board reasoned as follows :We propose to set this election aside, not because of the Company'sunfair labor practices which were the subject of the waivers, butbecause of its conduct during the 2 weeks prior to the elections.The effect upon the employees of certain aspects of that conduct,notably addresses made by the Company's officials which are noteven rendered intelligible except by allusion to past events, canbe realistically determined only by reference to events lying inthe past.The filing of the waivers did not obliterate the pastunfair labor practices or create the fallacy of their non-occur-rence; nor did we require the waivers to be filed for the purposeof indulging in such fiction.As in theMaycase we prefer to take the realistic view that pre-waiver conduct may be considered to the limited extent that it illuminessubsequent events forming the basis for objections to an election.Anopposite approach precludes a fair evaluation of post-waiver activitiesand amounts to a refusal to face the facts.And in circumstances likethose in the instant proceeding, it might wrongfully require a completeabout-face.All Members of the Board have already determined inthe complaint case that, in the light of previous happenings, the Com-pany's utterances after the waiver was filed were coercive and violative11 SeeMatter of Ford Motor Company,57 N L.R B 1814, 1820, 1821;Matter of Nor-folk Shipbuilding&Drydock Corporation,58 N L it. B 415,Matter of Merrill-StevensDry DockCo , Case No. 10-R-1274, Decision and Direction of Election, issued November 7,1944(unpub'd) ;Matter of Motor Fuel Carriers,Inc.,Case No.10-R-1449,Sapp Decisionand Certification,issued September 21, 1945(unpub'd) ;Matter of the New Jersey ZincCompany(Mineral Point Division),Case No 13-R-3043, Decision and Order,issuedSeptember 11, 1945(unpub'd).12MatterofTheMay Department Stores Company,d/b/a Famous-Bair Company,61 N. L ^ R B 258 MONUMENTAL LIFE INSURANCE COMPANY251of the Act.Were we now to regard these remarks in isolation on thetheory thatpre-waiver activity has been eliminated from considera-tion as background,we might here be forced to decide illogically thatthey are innocuous and insufficient to warrant the invalidation of theelection.Such a line of decision cannot be defended by postulatingthat the Union is responsible because it submitted a waiver. For thiserroneously assumes that the Union agreed when it filed the waiverthat the election should not be set aside despite future prejudicialoccurrences.We shall void the election in this case,not because ofactionswhich precededthe filing of the waiver,but because of laterstatementsby the Company which thisBoard unanimously found toconstitute unfair labor practices.We find, on thebasisof thefacts and conclusions above set forth,that byreason of the Company's interference, the election was nottruly representativeof the employees'freechoiceand did not reflecttheir free and untrammeled wishes as to collective bargaining repre-sentation.We shall,therefore,sustainthe Union'sObjections to the.Election and shall set aside the election.When the Regional Director,hall advise its that the time is appropriate,we shall direct that a newelection be held amongthe Company's employees.ORDERUpon the basis of the foregoing findings of fact, the National LaborRelations Board hereby vacates and sets aside the election held in thisproceeding pursuant to the Board's Decision and Direction of Electionof July 9, 1945, and the result thereof.MR.GERARD D. REILLY,dissenting:I am constrained to dissent from the decision of my colleagues inthis case.As there is no disagreement on the facts, they will not berepeated here.It is clear, from the statement of the case set forth by my colleagues,that the speeches of the respondent, standing alone, would fall withinthe privilege of the First Amendment to the Constitution. The ma-jority, however, has considered the speeches in the context of variousunfair labor practices which we found in a case involving this samerespondent.13It is my opinion that such considerations are improperin the circumstances.Prior to the election, the Union had agreed to waive certain allegedunfair labor practices as a basis for setting aside the election.Thesecharges were later sustained by the Board in a complaint case.Thespeeches were found to constitute part of a pattern of unfair labor"Matter of Monumental Life Insurance Co,67 N. L. R. B. 244, issued April 11, 1946. 252DECISIONSOF NATIONALLABOR RELATIONS BOARDpractices when viewed in the context of various other violations ofSection 8 (1) and (3) of the Act. I do not recede from my positionin that case.Here, however, we are confronted by the speeches re-moved from their context by the Union's waiver.It is well settled that where a union has been aggrieved by unfairlabor practices, it need not go into an election until these are remedied,but when, under our administrative practice, it chooses to waive theeffect of such illegal actions, it may enter an election if it files a stipu-lation agreeing to waive the previously committed unfair labor practiceas a ground for objecting to a possible adverse result of the election.In other words, the parties to the representation proceeding, after awaiver, stand in the same relationship to each other as though nounfair labor practice had been committed.As a result of this novel decision, however, my colleagues are in effectsaying that a waiver does not mean what it says. It also has the effectof denying to an employer, against whom charges are pending, eventhough they have been waived, the right to express himself upon thequestion of the representation of his employees during the time thatthe election campaign is going on. Since this right of expression is aConstitutional one, it is difficult to understand how this Board canattach any strings to its exercise. "The right to free speech in thefuture is not to be forfeited because of misconduct in the past." 14"EdwardG.Budd Manufacturing Co. v. N. L. R. B,March 27, 1944, petition filed incontempt prpoceedings, Apr. 3,1944(C. C. A. 3)rule to show cause issued,142 F. (2d)922 (C. C.A 3), rule discharged.